ITEMID: 001-60875
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF IOANNIS PAPADOPOULOS v. GREECE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Françoise Tulkens
TEXT: 8. The applicant was born in 1947 and lives in Athens.
9. On 16 July 1998 the applicant was arrested in flagrante delicto for entering without prior authorisation to the operation block of the hospital where he was working. He was placed in detention for one day.
10. On 17 July 1998 the Athens First Instance Criminal Court found the applicant guilty and sentenced him to six months imprisonment. The same day the applicant appealed against this decision. His appeal has suspensive effect. The hearing was scheduled for 16 September 2002.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
